Rcjsselu, J.
1. It appears that the property levied on was prima facie subject to the mortgage fi. fa., it having been proved that the defendant in fi. fa. was in possession of the property at the time the mortgage was given; but as it also appears that the mortgage was not recorded, and that the claimant acquired the property from one who, for a valuable0 consideration, bought it from the mortgagor, without actual notice of the mortgage, the jury properly found the property not subject.
2. The charge of the court was free from error.

Judgment affirmed.